Citation Nr: 0820273	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-41 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to January 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO continued 
a 70 percent rating for PTSD.  In September 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
requested, and the undersigned granted, a 30-day abeyance 
period for the submission of additional medical evidence. To 
date, however, no additional evidence has been received. 
 
For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

Initially, the Board notes that the most recent report VA 
examination pertinent to the veteran's service-connected PTSD 
is dated in June 2005.  In his December 2005 substantive 
appeal, the veteran reported that his condition was getting 
worse.  During the May 2008 hearing, the veteran stated that 
his PTSD had gotten worse since the June 2005 VA examination.  
The statements from the veteran since June 2005 reflect a 
worsening of his PTSD.  During the May 2008 hearing, the 
veteran indicated his willingness to report to a VA 
examination, if necessary.  

To ensure that the record reflects the current severity of 
this disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, shall result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In his 
September 2005 NOD, the veteran stated that he was continuing 
to receive treatment at the Vet Center in White Plains, at 
the Northport VA Medical Center (VAMC), and the Montrose VA 
hospital.  He added that, in the past, he had received 
treatment at the Brooklyn VAMC.  During the May 2008 hearing, 
the veteran stated that he was being treated at the Montrose 
VA facility and the White Plains Vet Center, and had been 
hospitalized for PTSD less than 18 months earlier at the 
Northwood VA facility (presumably, Northport VAMC).  While 
records of VA treatment from the Northport VAMC, dated from 
November 1989 to March 1999, and the Montrose VAMC, dated 
from August 2003 to March 2006, have been associated with the 
claims file, the veteran's statements reflect that more 
recent records of VA treatment for PTSD are available from 
these facilities.  In addition, the Board notes that no 
records from the Brooklyn VAMC or the White Plains Vet Center 
have been associated with the claims file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Northport VAMC, the 
Brooklyn VAMC, and the White Plains Vet Center, since 
February 2004 (a year prior to the date of the claim for 
increase), and the Montrose VAMC, since March 2006, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The RO also should obtain outstanding records from the Social 
Security Administration (SSA).  During VA treatment in April 
2004, the veteran reported that he received Social Security 
disability.  However, no records regarding a claim for 
disability benefits with SSA have been associated with the 
claims file.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  Thus, the RO should obtain and associate with 
the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claim on 
appeal, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the psychiatric is complete, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter  to the veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

The Board points out that, in his September 2005 NOD, the 
veteran reported that he had received treatment for PTSD from 
the Dr. Corn Professional Group, 900 Straight Path, 
Lindenhurst.   As required under 38 C.F.R. § 3.159(c)(3), VA 
must attempt to procure treatment records identified by the 
veteran.  Hence, the RO should specifically request that the 
veteran furnish signed authorization to enable it to obtain 
all pertinent records from Dr. Corn Professional Group since 
February 2004 (a year prior to the date of the claim for 
increase).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of PTSD from 
the Northport VAMC, the Brooklyn VAMC, 
and the White Plains Vet Center, since 
February 2004, and the Montrose VAMC, 
since March 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to the claim on appeal, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.  The RO should specifically 
request that the veteran provide current, 
signed authorization to enable it to 
obtain records of private treatment for 
PTSD from the Dr. Corn Professional Group 
(as identified above) since February 
2004. 

The RO should notify the veteran of the 
evidence that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the notice requirements 
of Vazquez-Flores (cited to above).  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records of the Dr. Corn Professional 
Group (as noted above)-following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include psychological 
testing, if warranted) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss.  The examiner 
should render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) scale 
score that represents the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim, on the merits, in 
light of all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



